


Exhibit 10.19


First Citizens Bank and Trust Company


PERSONAL & STRICTLY CONFIDENTIAL


July 29, 2013


Craig Nix


Re:    Participation in the First Citizens Bank Long-Term Compensation Plan


Dear Craig:


Congratulations! You have been selected to participate in the First Citizens
Bank Long-Term Compensation Plan and granted an award related to 2012
performance, subject to the terms of the Plan. The Bank developed and adopted
the Plan as a means to reward certain key associates.


Under the terms of the Plan, awards may be granted each year. As such, the
Bank's Compensation Committee approved a 2012 Performance Award for you in the
amount of $72,250 (Seventy-two thousand two hundred fifty and No/100 Dollars).
This 2012 Award will be paid within the first two months of 2016 subject to the
Plan's terms for payment, your continued employment and execution of, and
compliance with, the Confirmation of Non-Solicitation Agreement attached to this
letter. The detailed terms are contained in the amended Plan document provided
to you with this letter. The Plan and the fact that you have been selected to
participate in the Plan are strictly confidential.


You should carefully review all of the enclosed documents:
•
Long Term Compensation Plan Document

•
Beneficiary Designation Form (to be returned only if you have changes to your
previous designation)

•
Confirmation of the Non-Solicitation Agreement

•
Award Letter



To signify that you have reviewed these documents, are in agreement and will
abide by their terms, please return all signed original documents noted above
(including this award letter) to Donna Cook at mail code 994038 no later than
Monday, August 19, 2013. You should retain a copy of all documents for your
records.


As you review the documents, if you have any questions or need further
information, please contact Donna Cook at 803-931-8630.


The Bank's Executive Management, Compensation Committee, and Board of Directors
are excited to make this special award to you. Thank you for your efforts on
behalf of First Citizens. Working together, we can ensure our continued success.


Sincerely,


/s/ Jim B. Apple
Jim B. Apple
Chairman and Chief Executive Officer


AGREED TO: /s/ Craig Nix        DATE: July 30, 2013




